                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                    8:19CR102

       vs.
                                                                      ORDER
KIA LATRICE BOOKER

                      Defendant.


        This matter is before the court on that the defendant’s Unopposed Motion to Continue
Trial [18]. Counsel is seeking additional time to review discovery and confer with the defendant.
For good cause shown,

        IT IS ORDERED that defendant’s Unopposed Motion to Continue Trial [18] is granted
as follows:

       1. The jury trial, now set for October 8, 2019, is continued to January 7, 2020.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and January 7, 2020
          shall be deemed excludable time in any computation of time under the requirement of
          the Speedy Trial Act. Failure to grant a continuance would deny counsel the
          reasonable time necessary for effective preparation, taking into account the exercise
          of due diligence. 18 U.S.C. § 3161(h)(6), (7)(A) & (B)(iv).

       Dated this 4th day of October 2019.

                                             BY THE COURT:

                                             s/Susan M. Bazis
                                             United States Magistrate Judge
